DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of application 16/668948, now US Patent 11192610.
An amendment was received from applicant on 10/24/2022.
Claims 1-20 are previously canceled.
Claim 33 is amended.
6.	Claims 21-35 are remaining in the application.
7.	The amended Drawings are accepted, except as otherwise noted.
8.	The amended Specification is accepted, except as otherwise noted.
Drawings
9.	The drawings are objected to because of the following informalities: No drawing reference characters are provided for all of the features indicated in paragraph 14 of this office action.  Also, no marked-up copies of the amended Drawings showing all drawing changes is provided as was clearly required in paragraph 13 of the previous Non Final Office Action.
10.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of paragraph 14 must be shown (with appropriate reference characters correlated to the written description) or the feature(s) canceled from the claim(s).  No new matter should be entered.
11.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the features indicated in paragraph 14 consistent with the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).
12.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
13.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
14.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The following claimed feature limitations are not found in the Specification as are recited in the claims:
“first vertical center plane”, “second vertical center plane”, “first foil”, “second foil”, “first envelope”, “second envelope” and “third envelope”
Claim limitations should be consistent with features described in the Specification.
In addition, terminology and/or nomenclature should be consistent throughout the disclosure (Abstract, Specification and Claims).  See a copy of MPEP § 608.01(o)below:
608.01(o)    Basis for Claim Terminology in Description [R-07.2015]
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The specification should be objected to if it does not provide proper antecedent basis for the claims by using form paragraph 7.44.
In view of the foregoing, appropriate correction is required.
15.	The Specification is objected to because of the following informalities:
	No drawing reference characters are provided for all of the above feature limitations.
	The status of the parent application is not provided.
Appropriate correction is required.

Terminal Disclaimer
16.	The terminal disclaimer filed on 10/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11192610 has been reviewed and is accepted.  The terminal disclaimer was approved on 10/24/2022 and has been recorded.
Claim Rejections - 35 USC § 112
17.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

18.	Claims 33-35 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
19.	The claimed feature limitations “first envelope”, “second envelope” and “third envelope” are not clear in light of the Specification, since not defined and/or described in the Specification.
Allowable Subject Matter
20.	Claims 21-32 are allowed.
21.	Claim 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
22.	Claims 34 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
23.	Applicant’s arguments with respect to the claims have been fully considered but are only partly persuasive.  Please see paragraphs 9-14 and 19 in this regard.  In addition, the following comments are provided for applicant’s consideration:  Regarding the Drawing and Specification objections, not all of the features claimed and disclosed have drawing reference characters and terminology and/or nomenclature should be consistent throughout the disclosure for all disclosed and claimed features.  In addition, all features that are claimed should be clearly and consistently described in the Specification for a proper understanding of the invention.  For the forgoing reasons, the objections and rejections of this OA are not withdrawn and are sustained.
Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
26.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
10/26/2022